DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive.  Applicant argues that through the discoveries of the inventors that it was determined an installation angle of 15 degrees is close to or even better than that of the fingerprint sensor with an installation angle of 20 degrees.  Further stating that an installation angle of 15 degrees occupies a smaller space under the display screen.  In the MPEP 2144.05.II.A, it states “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  It is known in the prior art the relationship between the size of moire that occurs reduces as the predetermined angle becomes larger.  Further, it could be argued the claimed “about 15 degrees” is defined by the prior art given that “about” is a relative term and the moire interference observed at 15 degrees would be similarly observed at 20 degrees.  The claims stand rejected.  

Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-5, 9-11, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2019/0080140 A1 to Lee et al (“Lee”).
As to claim 1, Lee discloses an optical fingerprint apparatus, applicable to an electronic device having a display screen, the optical fingerprint apparatus (See Fig. 7, 11A and 15) comprising:
a fingerprint sensor (ISS) comprising a sensing array with a plurality of optical sensing units, wherein the optical sensing units are configured to receive light that is generated when a finger above the display screen is illuminated, and to convert the light into fingerprint detection signals so as to obtain a fingerprint image of the finger (¶ 0072-0073);
wherein the fingerprint sensor being structured to be arranged under the display screen in such a manner that the sensing array is distributed along an axis parallel to a first direction of the fingerprint sensor having a predetermined angle relative to a specific direction of the display screen, wherein the specific direction refers to a direction parallel to a particular edge of the display screen, the first direction is parallel to a particular edge of the fingerprint sensor, and the predetermined angle is about 20 degrees (See Fig. 11A; The fingerprint sensor ISS is arranged at an angle of 20 degrees relative to an axis of the display screen.).

As to claim 2, Lee discloses wherein the display screen is an OLED display screen comprising a plurality of display pixel units, and the finger above the OLED display screen is illuminated by some display pixel units of the OLED display screen to generate the light, wherein the light comprising reflected light of a surface of the finger (See Fig. 6; ¶ 0003, 0080).
As to claim 4, Lee discloses wherein the fingerprint sensor is a rectangle fingerprint sensor, the sensing array is distributed along an axis that is parallel to a long edge of the rectangle fingerprint sensor, and the display screen is arranged to have a short edge parallel to a ground plane when the electronic device is placed vertically, wherein the long edge of the rectangle fingerprint sensor have the predetermined angle relative to the short edge of the display screen (See Fig. 11A).
As to claim 5, Lee discloses wherein the predetermined angle between the axis of the sensing array and the specific direction of the display screen is adapted to reduce Moire stripes in the fingerprint image or influence of a polarizer in the display screen on the light received by the fingerprint sensor (¶ 0102-0105).
As to claim 9, Lee discloses wherein the optical fingerprint apparatus has a second direction parallel to a particular edge of the optical fingerprint (See Fig. 11A).
As to claim 10, Lee discloses wherein the optical fingerprint apparatus has a second direction parallel to a particular edge of the optical fingerprint apparatus, the optical fingerprint apparatus is arranged in such a manner that the second direction of the optical fingerprint apparatus is parallel to the specific direction of the display screen, and the first direction of the fingerprint sensor have the predetermined angle in relative to the second direction of the optical fingerprint apparatus (See Fig. 20A).
As to claim 11, Lee discloses wherein the optical fingerprint apparatus has a second direction parallel to a particular edge of the optical fingerprint apparatus, the first direction of the fingerprint sensor (See Fig. 16, ISS) has a first angle in relative to the second direction of the optical fingerprint apparatus (See Fig. 16, FPCB1), and the second direction of the optical fingerprint apparatus has a second angle in relative to the specific direction of the display screen (DPNL), wherein the first angle and the second angle cooperatively form the predetermined angle between the first direction of the fingerprint sensor and the specific direction of the display screen.
As to claim 14, Lee discloses further comprising a bracket (See Fig. 8, 21) and a flexible printed circuit (FPCB1), wherein the bracket is arranged on the (ISS) is mounted on the flexible printed circuit and received in the accommodating space.
As to claim 15, Lee discloses further comprising a foam (See Fig. 8, 20), wherein the bracket (21) is attached to a lower surface of a middle frame (27) of the electronic device, the middle frame (See Fig. 15, 27) is arranged between the display screen (DPNL) and a back cover (103) of the electronic device, and is used for carrying components in the electronic device.
As to claim 16, Lee discloses an electronic device for implement under display fingerprint detection (See Fig. 7, 11A and 15), comprising:
a display screen (DPNL) comprising a plurality of display pixel units arranged along a first axis parallel to a particular edge of the display screen; and
an optical fingerprint apparatus (FPCB1) arranged under the display screen, the optical fingerprint apparatus comprising a fingerprint sensor (ISS) having a sensing array (¶ 0072), the sensing array comprising a plurality of optical sensing units distributed along a second axis parallel to a first direction of the fingerprint sensor having a predetermined angle relative to the first axis of the display screen, the first direction of the fingerprint sensor is parallel to a particular edge of the fingerprint sensor, the predetermined angle is about 20 degrees (See Fig. 11A; The fingerprint sensor ISS is arranged at an angle of 20 degrees relative to an axis of the display screen.);
wherein the optical sensing units are configured to receive light that is generated when a finger above the display screen is illuminated by part of the (¶ 0072-0075, 0080).
Lee fails to disclose the predetermined angle is about 15 degrees.  However, the office takes Official Notice such that it would have been obvious matter of design to change an angle of the fingerprint sensor to varying degrees while still yielding the same predictable results.  See MPEP 2144.05.II.  
As to claim 17, the same rejection or discussion is used as in the rejection of claim 5.  
As to claim 18, Lee discloses wherein the fingerprint sensor has a first direction along the second axis of the sensing array, and the optical fingerprint apparatus has a second direction parallel to a particular edge of the optical fingerprint apparatus, wherein the first axis of the display screen is parallel to a horizontal direction of the display screen (See Fig. 16).
As to claim 19, Lee discloses wherein the optical fingerprint apparatus has a second direction parallel to a particular edge of the optical fingerprint apparatus, the first direction of the fingerprint sensor is parallel to the second direction of the optical fingerprint apparatus, and the optical fingerprint apparatus is arranged in such a manner that the second direction of the optical fingerprint apparatus has the predetermined angle in relative to the first axis of the display screen (See Fig. 16).
As to claim 20, Lee discloses wherein the optical fingerprint apparatus has a second direction parallel to a particular edge of the optical fingerprint apparatus, the optical fingerprint apparatus is arranged in such a manner that the (See Fig. 20A).   

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2019/0080140 A1 to Lee et al (“Lee”) in view of US Patent Pub. 2019/0012512 A1 to He et al (“He”).
As to claim 12, Lee fails to disclose further comprising an optical member arranged above the sensing array of the fingerprint sensor, wherein the optical member comprises a light directing layer for guiding the light to the sensing array, and a filter layer for filtering out ambient light that penetrates the finger.  
He discloses further comprising an optical member (See Fig. 20, 617) arranged above the sensing array of the fingerprint sensor, wherein the optical member comprises a light directing layer (433c) for guiding the light to the sensing array, and a filter layer (433d) for filtering out ambient light that penetrates the finger.  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Lee with the teachings of He of an optical member arranged above the sensing array of the fingerprint sensor, wherein the optical member comprises a light directing layer for guiding the light to the sensing array, and a filter layer for filtering out ambient light that penetrates the finger, as 
As to claim 13, He discloses wherein the light directing layer comprises 
a collimator layer (See Fig. 20, 617) having a plurality of collimating units, each of the collimating units corresponds to a respective optical sensing unit of the sensing array; the collimating units are configured for allowing light having an incident angle corresponding to the collimating units to pass through and reach the optical sensing units, while attenuating light have other incident angles (See Fig. 20); or the light directing layer comprises a lens layer to guiding the light to be transmitted to the sensing array to obtain the fingerprint image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624